Dismissed and Memorandum Opinion filed January 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01089-CR

                  ROBERT MICHAEL FLORES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1406655

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to sexual assault of a child. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 30, 2013, to confinement for 30 years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b)




                                         2